Citation Nr: 0831416	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a lumbar spine 
disability. 

2.	Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a cervical spine 
disability. 


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the benefit sought on appeal.  
The veteran, who had active service from January 1951 to 
December 1952, appealed to the BVA, and the case was reopened 
to the Board for appellate review. 


FINDINGS OF FACT

1.	An unappealed July 2004 rating decision continued the 
denial of service 
connection for a lumbar spine disability and a cervical spine 
disability. 

2.	The evidence associated with the claims file subsequent to 
the July 2004 rating 
decision, by itself, or in conjunction with the previously 
submitted evidence, does not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for lumbar and cervical spine 
disabilities. 


CONCLUSIONS OF LAW

1.	The July 2004 rating decision, which denied service 
connection for lumbar and 
cervical spine disabilities, is final.  38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. § 3.104 (2007). 

2.	The additional evidence presented since the July 2004 
rating decision, denying 
the application to reopen the claim of entitlement to service 
connection for lumbar and cervical spine disabilities, is not 
new and material, and the claim of entitlement to service 
connection for lumbar and cervical spine disabilities is not 
reopened.  38 U.S.C.A. § 5108 (West 2002);  38 C.F.R. § 3.156 
(2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002);  
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2002, January 2004, January 
2006, and March 2006.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006);  Dingess v. Nicholson, 19 Vet. App. 473 (2006);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004);  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Furthermore, the veteran has not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and has not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and the duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the veteran's appeal.

Analysis

The veteran's claims of entitlement to service connection for 
lumbar and cervical spine disabilities were previously 
considered and denied by the RO in May 2002.  

At the time of the May 2002 decision, the evidence included 
the veteran's service medical records which disclosed a 
contusion of the left lumbar area in the line of duty 
resulting from a parachute landing.  A December 1993 
prescription was noted with diagnoses of left lumbar 
radiculopathy and a herniated lumbar disc, and a guarded 
prognosis.  It also noted a January 1994 report from Nassau 
Orthopedic Surgeons diagnosing spinal stenosis in the lumbar 
area, and preventing the veteran from returning to work 
before February 1994.  A March 1994 report from Montefiore 
Medical Center noted spondylosis deformans, as well as 
narrowing of the L2-3, L4-5, and L5-S1 disc spaces.  Also 
noted were facet joint osteoarthritis, no definite 
spondylolysis identified, and no evidence of 
spondylolisthesis.  Lastly, a February 2000 report from 
Zwanger-Pesiri Radiology Group showed a radionuclide bone 
scan and examination results being positive at the L4 level 
and acromioclavicular joints activity. 

With respect to the veteran's claim for service connection 
for residuals of a cervical spine and neck disability, the 
evidence of record at the time of the May 2002 rating 
decision revealed an in-service strain of the veteran's left 
neck as a result of parachute landing.  Separation 
examination in December 1952 was negative as to any cervical 
spine problems.  An electrodiagnostic consultation, from an 
unverified time, stated the results were consistent with left 
C6 radiculopathy with underlying bilateral carpal tunnel 
syndrome.  A March 2000 report from Pain Care of Long Island 
noted cervical spinal stenosis at the C4, C5, C6, and C7 
levels.  A March 2000 letter from Pain Care of Long Island 
noted that the veteran was complaining of neck pain into the 
right shoulder, and a history of cervical spinal stenosis 
with pain down his right arm.  A March 2000 report from North 
Shore University Hospital indicated that the veteran 
underwent C3 and C7 selective nerve root blocks left with 
epidurogram.  Another March 2000 report from North Shore 
University Hospital showed that the veteran underwent 
selective nerve root block and epidurogram of the cervical 
spine at the C5 nerve root. 

The RO denied the veteran's claim on the basis that there was 
no evidence relating the veteran's current lumbar spine 
disability diagnosed after service to the treatment of the 
lumbar area in April 1952, and because there was no evidence 
relating the residuals of a cervical spine and neck 
disability diagnosed after service to the treatment of the 
neck in April 1952 during service.  After the veteran was 
provided notice of the decision and of his appellate rights, 
he failed to file a notice of disagreement and complete a 
substantive appeal after a statement of the case would have 
been furnished.  38 U.S.C.A. § 7105;  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  The veteran's failure to perfect the 
appellate review process resulted in the rating decision 
becoming final based on the evidence then of record.  38 
U.S.C.A. § 7105;  38 C.F.R. § 20.1103. 

In 2003, the veteran attempted to reopen the claim of 
entitlement to service connection for lumbar and cervical 
spine disabilities, but the RO denied the claim in a July 
2004 rating decision on the basis that he had not submitted 
new and material evidence to reopen the claim.  The veteran 
was notified of that decision and of his appellate rights, 
but did not appeal that decision.  That decision is now 
final.  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108;  38 
C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order 
for evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1990).  Furthermore, "material evidence" could be "some 
new evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and the VA may 
then proceed to the merits of the claim on the basis of all 
the evidence of record. 

The evidence associated with the claims file subsequent to 
the July 2004 rating decision consists of statements from the 
veteran, private medical records, and a VCAA notice response 
letter.  Here, the RO determined that new and material 
evidence had not been submitted to reopen the claim, and 
denied the claim.  Regardless of the RO's decision, the Board 
must determine for purposes of jurisdiction whether there is 
new and material evidence sufficient to reopen the claim.  
See Jackson v. Principi, 265 F.3d 1366 (2001);  Barnett v. 
Brown, 83 F.3d 1380 (1996). 

The Board has reviewed the evidence submitted since the 
rating decision in July 2004 and has determined that the 
evidence is not new and material.  38 C.F.R. § 3.156.  In 
this regard the Board observes that the newly submitted 
evidence does not relate to an unestablished fact necessary 
to substantiate the claims of entitlement to service 
connection for lumbar and cervical spine disabilities.  
Specifically, the record continues to lack medical evidence 
of a relationship between the current disabilities and the 
in-service injuries, the absence of which was the basis for 
the previous denial of the claim by the RO. 

The private medical records from Island Neurological 
Associates dated from May 2004 fail to establish a 
relationship between the veteran's current disability and his 
active service. 

To the extent that the veteran has once again asserted that 
there is a connection between his service and any lumbar 
spine disability or any residuals of cervical spine and neck 
disability, such is duplicative of his contention in 
September 2002.  Moreover, it is now well established that 
lay persons without medical training, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  In Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007), the Court emphasized 
that lay persons are not competent to opine as to medical 
etiology or to render medical opinions.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (stating that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection).  In Routen v. Brown, 10 Vet. App. 183, 
186 (1997), the Court again noted that lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C.A. § 5108. 

Accordingly, in the absence of new and material evidence, the 
claims cannot be reopened, and the benefits sought on appeal 
remain denied. 


ORDER

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a lumbar spine disability.  The 
claim is not reopened, and the benefit sought on appeal 
remains denied. 

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the residuals of a cervical spine 
and neck disability.  The claim is not reopened, and the 
benefit sought on appeal remains denied. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


